


110 HCON 136 : Expressing the sense of Congress regarding

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 136
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 31, 2007
			Received
		
		
			August 3, 2007
			Referred to the Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  high level visits to the United States by democratically-elected officials of
		  Taiwan.
	
	
		Whereas, for over half a century, a close relationship has
			 existed between the United States and Taiwan, which has been of enormous
			 political, economic, cultural, and strategic advantage to both
			 countries;
		Whereas Taiwan is one of the strongest democratic allies
			 of the United States in the Asia-Pacific region;
		Whereas it is United States policy to support and
			 strengthen democracy around the world;
		Whereas, during the late 1980s and early 1990s, Taiwan
			 made a remarkable transition to a full-fledged democracy with a vibrant economy
			 and a vigorous multi-party political system that respects human rights and the
			 rule of law;
		Whereas in spite of its praise for democracy in Taiwan,
			 the United States Government continues to adhere to guidelines from the 1970s
			 that bar the President, Vice President, Premier, Foreign Minister, and Defense
			 Minister of Taiwan from coming to Washington, DC;
		Whereas these restrictions deprive the President,
			 Congress, and the American public of the opportunity to engage in a direct
			 dialogue regarding developments in the Asia-Pacific region and key elements of
			 the relationship between the United States and Taiwan;
		Whereas whenever high-level visitors from Taiwan,
			 including the President, seek to come to the United States, their request
			 results in a period of complex, lengthy and humiliating negotiations;
		Whereas lifting these restrictions will help bring a
			 United States friend and ally out of its isolation, which will be beneficial to
			 peace and stability in the Asia-Pacific region;
		Whereas in consideration of the major economic, security,
			 and political interests shared by the United States and Taiwan, it is to the
			 benefit of the United States for United States officials to meet and
			 communicate directly with the democratically-elected officials of
			 Taiwan;
		Whereas since the Taiwan Strait is one of the flashpoints
			 in the world, it is essential that United States policymakers directly
			 communicate with the leaders of Taiwan; and
		Whereas section 221 of the Immigration and Nationality
			 Technical Corrections Act of 1994 (8 U.S.C. 1101 note)
			 provides that the President or other high-level officials of Taiwan may visit
			 the United States, including Washington, DC, at any time to discuss a variety
			 of important issues: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)restrictions on
			 visits to the United States by high-level elected and appointed officials of
			 Taiwan, including the democratically-elected President of Taiwan, should be
			 lifted;
			(2)the United States
			 should allow direct high-level exchanges at the Cabinet level with the
			 Government of Taiwan, in order to strengthen a policy dialogue with Taiwan;
			 and
			(3)it
			 is in the interest of the United States to strengthen links between the United
			 States and the democratically-elected officials of Taiwan and demonstrate
			 stronger support for democracy in the Asia-Pacific region.
			
	
		
			Passed the House of
			 Representatives July 30, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
